Title: From George Washington to John Hoskins Stone, 13 September 1779
From: Washington, George
To: Stone, John Hoskins


        
          Dr Sir
          West point Septr 13. 1779
        
        I have received Your Letter of the 1st of August, but it did not come to hand till yesterday. Your situation will not permit me to refuse your request and I have only to regret, that any circumstance should exist to deprive the States of the service of so good an Officer. I inclose you your Commission with a Certificate of your resignation indorsed, which bears the date of your Letter. Wishing you every happiness and a more perfect recovery of your wound—I am with great regard Dr Sir Yr Most Obedt servant
        
          Go: W.
        
      